[executedsbapppdocument001.jpg]
DocuSign Envelope ID: F7BD87B5-1F95-4C2B-855B-514503F34A41 April 20, 2020
Crimson Wine Group 2700 Napa Valley Corporate Drive Suite B Napa, CA 94558 RE:
Loan No. 009000075965 (the “Loan”) Dear Member: American AgCredit, PCA
("Lender") is pleased to inform you that we have approved your loan request
subject to the terms and conditions as contained in the enclosed Payroll
Protection Program Credit Agreement and Promissory Note dated April 20, 2020
("Note and Agreement") and related loan documents. You will need to comply with
the following conditions in order to close the Loan: 1. Loan Documents. Please
arrange for execution and delivery to Lender of the following documents within 2
business days from Borrower’s receipt of such documents: 1.1 Paycheck Protection
Program Credit Agreement and Promissory Note 1.2 Interest Rate Disclosure
Statement 2. PATRIOT Act Compliance. Lender shall have received all
documentation and information required by regulatory authorities under
applicable “know your customer” and anti-money laundering rules and regulations.
3. NON-PATRONAGE LOAN. This Loan will be treated as a non-patronage loan, and as
such, this Loan will not be included in any of Lender’s patronage programs.
Miscellaneous: The Note and Agreement, the loan document(s) enclosed with the
Note and Agreement, any documents previously signed and this letter set forth
all of the terms and conditions of your loan. Please read them carefully before
signing. If you do not believe that the loan documents correctly state the terms
and conditions, do not sign them and please contact me immediately. If you have
any questions, please feel free to contact me. Sincerely, American AgCredit
Delivery Team Enclosure(s)



--------------------------------------------------------------------------------



 
[executedsbapppdocument002.jpg]
DocuSign Envelope ID: F7BD87B5-1F95-4C2B-855B-514503F34A41 Lender Loan No.
009000075965 SBA Loan No. 20779071-10 Crimson Wine Group PAYCHECK PROTECTION
PROGRAM CREDIT AGREEMENT AND PROMISSORY NOTE This Paycheck Protection Program
Credit Agreement and Promissory Note (“Note and Agreement”) is made and entered
into as of April 20, 2020 by and between American AgCredit, PCA (“Lender”) and
the undersigned borrower(s) (hereinafter collectively, whether one or more,
“Borrower”), and is being made under the authorities, requirements and
restrictions of sections 1102 and 1106 of the Coronavirus Aid, Relief, and
Economic Security Act (“CARES Act” or the “Act”). A. PROMISSORY NOTE AND CREDIT
AGREEMENT 1. Promise to Pay and Purpose. Borrower unconditionally promises to
pay to Lender, or order, at the times, place and in the manner designated
herein, in lawful money of the United States of America in immediately available
funds, the principal amount of $3,819,521.91, or such lesser principal amount as
may be from time to time advanced by Lender pursuant to this Note and Agreement,
together with interest on the unpaid principal amount outstanding from time to
time from the date of this Note and Agreement at the rate provided in this Note
and Agreement for the primary purpose of financing payroll costs and other costs
and expenses allowable under the Act (the “Loan”). The Loan shall be the joint
and several obligation of all Borrowers, and each Borrower expressly waives any
right to first require Lender to proceed against any other Borrower. All
individuals and entities signing this Note and Agreement are jointly and
severally liable. Borrower understands, acknowledges, and agrees that: (i) the
Loan is made pursuant, and subject, to the Payment Protection Program (“PPP”)
for financial assistance established by the Act signed into federal law on or
about March 29, 2020; (ii) the PPP is a program authorized by the Act that is
administered by the Small Business Administration (“SBA”) and, for at least
those reasons, repayment and other terms under the PPP may change as the SBA
administers the program based on subsequent actions and decisions of the U.S.
Federal government and based on applicable law; (iii) the Loan and the loan
documents signed in connection herewith shall be construed and applied to be
consistent with applicable law, notwithstanding anything to the contrary; and
(iv) no inference in favor of any of the parties shall be drawn from the fact
that any such party has drafted any portion of the loan documents signed in
connection with the Loan. 2. Collateral. This Loan is unsecured. 3. Disbursement
of Loan Funds. Loan funds will be disbursed to Borrower pursuant to Borrower’s
instructions. 4. Repayment. 4.1 Pursuant to the terms of the Act, all or a
portion of the Loan may be forgiven. The actual amount of loan forgiveness will
be determined by Lender after SBA approves Borrower’s request for forgiveness
and Lender receives approved proceeds from SBA as determined under the Act.
Borrower will be responsible for repayment to Lender for any amount of the Loan
that is not forgiven. 4.2 If all or a portion of the Loan is not forgiven, any
accrued and unpaid interest shall be added to the balance of the outstanding
Loan amount (the “Adjusted Loan Balance”). 4.3 Borrower shall pay the Adjusted
Loan Balance in equal monthly principal and interest payments, commencing on the
first day of the month following the six-month anniversary from the Date of
Disbursement. The payments will be based on an amortization period of 18 months.
Borrower shall pay the Adjusted Loan Balance and all accrued interest in full on
the Maturity Date. 4.4 Lender may apply any payment received to principal,
interest, or any part of the Loan as Lender, in its sole discretion, may choose.
Any payment received by Lender after Lender has closed its books for the day
will be applied on the subsequent Business Day. 5. Interest. 5.1 Fixed Rate.
Commencing on the date that loan funds are disbursed by Lender, the rate of
interest shall be a per annum rate of 1.00% except as otherwise provided herein.
5.2 Interest Rate Conventions. Interest will be charged on that part of the
outstanding principal balance that has not been paid and shall be calculated on
the basis of the actual number of days elapsed over a three hundred sixty day
(360) calendar year. 6. Default Interest; Maturity Interest. In the event of
default or upon maturity of the Loan, interest may accrue on the indebtedness
owed or incurred in connection with the Loan at a higher rate of interest as
provided more specifically below but only to the extent permitted by law. At any
time that there exists an event of default under the Loan, the applicable rate
of interest on the entire unpaid balance of the Loan, including the unpaid
balance of any and all fees, costs, and expenses incurred by Lender to the
extent permitted by law, shall be the lesser of (i) 6% per annum or (ii) the
maximum rate allowed by law for so long as any event of default continues to
exist and has not been cured as determined by Lender. This default interest rate
shall not be applied to the Loan if the SBA or any other governing agency
determines that such rate is not allowed. The applicable rate of interest on the
entire unpaid balance of the Loan after the Loan matures by acceleration or
otherwise, including any and all unpaid fees, costs, and expenses incurred by
Lender to the extent permitted by law, shall be the lesser of (i) 6% per annum
or (ii) the maximum rate allowed by law until the indebtedness is Note and
Agreement (04-20) Page 1 of 4



--------------------------------------------------------------------------------



 
[executedsbapppdocument003.jpg]
DocuSign Envelope ID: F7BD87B5-1F95-4C2B-855B-514503F34A41 paid in full as
determined by Lender. This maturity interest rate shall not be applied to the
Loan if the SBA or any other governing agency determines that such rate is not
allowed. 7. Covenants and Conditions. In addition to the terms contained in the
other Loan Documents, the following terms and conditions apply to this Loan: 7.1
Payment of Tax Obligation. Borrower shall pay all tax obligations when due,
unless the obligation to make the payment is timely being disputed in good faith
and is being diligently contested in all appropriate proceedings, in which event
Borrower shall notify Lender in writing of such dispute. 7.2 Further Assurances.
At Lender's request and at Borrower's expense, Borrower will execute,
acknowledge, and deliver all other instruments and perform all other acts
necessary, desirable, or proper to carry out the purposes of the Loan Documents
or to perfect and preserve any liens created by the Loan Documents. 7.3 Waiver
of Defenses. Borrower waives any and all defenses arising by reason of (i) any
disability or other defense of any other Borrower with respect to the amounts
owed to Lender, (ii) the termination for any reason whatsoever of the liability
of any other Borrower, and (iii) any act or omission of Lender that results in
or aids the discharge or release of any other Borrower or any lien provided by
any Borrower. Each Borrower warrants and agrees that each of the waivers set
forth above is made with each Borrower's full knowledge of its significance and
consequences, and under the circumstances, the waivers are reasonable and not
contrary to public policy or law. If any of said waivers are determined to be
contrary to any applicable law or public policy, such waivers shall be effective
only to the extent permitted by law. 7.4 Change in Debt. Borrower shall not
change its debt structure in a manner that would negatively impact the
Borrower’s ability to repay the Loan as determined in the Lender’s sole
discretion. 7.5 Use of Loan Proceeds. Borrower shall use loan proceeds for the
purposes authorized and approved in the Act. In no event shall Borrower use any
loan proceeds for any purpose that is not permitted under law. 7.6 Sale of Loan.
Borrower understands and agrees that this Loan, after it is fully disbursed, may
be sold on the secondary market to another lender and that upon such sale,
Borrower shall recognize the subsequent purchaser as the legal holder of the
Note and Agreement and purchaser’s ability to collect all amounts due and owing
under this Note and Agreement. 7.7 Waiver of Borrower’s Rights. Borrower hereby
waives any and all of their rights under those certain statutory and regulatory
rights and remedies normally afforded to qualified borrowers of Farm Credit
System lending institutions pursuant to the Farm Credit Act of 1971, as amended,
and regulations of the FCA as more particularly described in the attached
Interest Rate Disclosure which is incorporated herein by reference (the
“Borrower’s Rights”) as they relate to this Loan only. 8. Events of Default. The
occurrence of any one or more of the following events, unless remedied or waived
by Lender, shall constitute an “Event of Default”: (i) Borrower fails to pay any
portion of the Loan owed to Lender as and when due or declared due; (ii)
Borrower fails to do anything required by this Note and Agreement and other Loan
Documents; (iii) Borrower defaults on any other loan with Lender; (iv) Borrower
does not preserve, or account to Lender’s satisfaction for, any of the
collateral or its proceeds; (v) Borrower does not disclose, or anyone acting on
Borrower’s behalf does not disclose, any material fact to Lender or SBA; (vi)
Borrower makes, or anyone acting on their behalf makes, a materially false or
misleading representation to Lender or SBA; (vii) Borrower defaults on any loan
or agreement with another creditor, if Lender believes the default may
materially affect Borrower’s ability to pay this Loan; (viii) Borrower fails to
pay any taxes when due; (ix) Borrower becomes the subject of a proceeding under
any bankruptcy or insolvency law; (x) Borrower has a receiver or liquidator
appointed for any part of their business or property; (xi) Borrower makes an
assignment for the benefit of creditors; (xii) Borrower has any adverse change
in financial condition or business operation that Lender believes may materially
affect Borrower’s ability to pay this Note and Agreement; (xiii) Any Borrower
dies, reorganizes, merges, consolidates, or otherwise changes ownership or
business structure without Lender’s prior written consent; or (xiv) Borrower
becomes the subject of a civil or criminal action that Lender believes may
materially affect Borrower’s ability to pay this Note and Agreement. 9.
Remedies. If an Event of Default shall occur or exist, Lender shall have all
rights and remedies available under the Loan Documents and accorded by law or
equity. All rights and remedies of Lender in connection with the Loan Documents
are cumulative and not exclusive and shall be in addition to any other rights or
remedies provided by law or equity. 10. Representations and Warranties. Borrower
represents and warrants to Lender as follows: (i) the execution, delivery, and
performance of the Loan Documents have been duly authority by all necessary
action of Borrowers, do not require the consent of any other person, regulatory
authority, or governmental body, and do not conflict with, violate, or
constitute a default under: (a) any provision of the organizational documents
of, or any other agreement or instrument binding upon, Borrower; or (b) any law,
governmental regulation, court decree, or order applicable to Borrower; (ii)
Borrower is qualified to do business in all jurisdictions in which it transacts
business and has all necessary licenses and permits required by such
jurisdictions; each Borrower that is not a natural person is duly organized,
existing and in good standing under the laws of the state of its formation; the
officers executing the Loan Documents are duly in office and authorized to
execute them; and the organizational documents presented to Lender have not been
amended or revoked; (iii) all information provided in connection with this Loan
including any financial statements submitted to Lender is true and correct in
all material respects, and such financial statements fairly and completely
present the financial condition of Borrower as of its effective date, and since
its effective date there has been no material adverse change in the financial
condition or operations of Borrower; and (iv) except as disclosed to Lender in
writing, there is no litigation, and no proceedings before a governmental
agency, now pending or threatened against Borrower; this Section 10 shall
survive termination of this Note and Agreement. 11. Further Representations and
Warranties. Borrower further represents and warrants to Lender as follows: (i)
(a) Borrower has 500 or fewer employees whose principal place of residence is in
the United States, Borrower was in operation on February 15, 2020 and either had
employees for whom Borrower paid salaries and payroll taxes or paid independent
contractors, as reported on a Form 1099-MISC; or (b) Borrower is an individual
who operates under a sole proprietorship or as an independent contractor or
eligible self- employed individual, and were in operation on February 15, 2020;
(ii) Borrower is not engaged in any activity that is illegal under federal,
state, or local law; (iii) No owner of 20 percent or more of the equity of
Borrower is incarcerated, on probation, on parole; presently subject to an
indictment, criminal information, arraignment, or other means by which formal
criminal charges are brought in any jurisdiction; nor has been convicted of a
felony within the last five years; (iv) Neither Borrower, nor any business owned
or controlled by Borrower nor any of Borrower’s owners, has ever obtained a
direct or guaranteed loan from SBA or any other Federal agency that is currently
delinquent or has defaulted within the last seven years and caused a loss to the
government; and (v) Borrower is eligible to receive this loan and has satisfied
all of the requirements for same. B. MISCELLANEOUS 1. General Provisions.
Borrower hereby severally waives diligence, presentment, demand, protest and
notice of protest, notice of dishonor, notice of non-payment, and notice of any
other kind whatsoever, and all defenses on the grounds of any extension of time
of payment or release of collateral or parties. The SBA has given Note and
Agreement (04-20) Page 2 of 4



--------------------------------------------------------------------------------



 
[executedsbapppdocument004.jpg]
DocuSign Envelope ID: F7BD87B5-1F95-4C2B-855B-514503F34A41 value to Lender in
reliance upon this Note and Agreement, and Borrower severally waives any and all
defenses or rights of offset which Borrower may have against Lender when this
Note and Agreement is held by said Bank or its successors or assigns. Failure on
the part of Lender to exercise any power or right or privilege hereunder, or to
insist upon prompt compliance with the terms hereof, shall not constitute a
waiver thereof. Any waiver by Lender must be in writing and signed by Lender. No
waiver of default by Lender shall operate as a waiver of any other default or of
the same default on a future occasion. 2. Severability. Any provision of any
Loan Document which is prohibited or unenforceable in any jurisdiction shall, as
to such jurisdiction, be ineffective to the extent of such prohibition without
invalidating the remaining provisions of such Loan Document or affecting the
validity or enforcement of such provision in any other jurisdiction. 3. Loan
Charges. If the interest or other charges collected or to be collected in
connection with the Loan exceed any limit under applicable law, then (i) any
such interest or charge shall be reduced by the amount of such excess; and (ii)
any sums already collected which exceed such limit shall be refunded to Borrower
without interest thereon. At the sole discretion of Lender, such refund may be
directly refunded to Borrower or applied to reduce the principal or interest
portion of the indebtedness. Any such reduction of principal will be treated as
a partial prepayment. 4. Disputed Payments. All communications concerning
disputed payment amounts, including any loan or other payment tendered as
“payment in full” or in “full satisfaction” of the indebtedness, must be sent to
Lender at the following address: American AgCredit, Disputed Accounts, P.O. Box
1120, Santa Rosa, California 95402-1120. Any such payment must be marked
accordingly and must indicate the Borrower’s loan number. Lender reserves the
right to reject any such payment. 5. Survival of Warranties and Covenants. The
warranties, representations, conditions, covenants, and agreements in the Loan
Documents will survive and will continue in full force until the Loan has been
paid in full, as determined by Lender. Nothing in this Section 5 is intended to
limit any other provision of the Loan Documents that by their stated terms
survive the repayment of the Loan or the termination of any Loan Document. 6.
Number. When the context and construction so require, all words used in the
singular will be deemed to have been used in the plural and vice versa. 7. No
Offset. Borrower will pay to Lender all amounts owing and perform all other
obligations, under any Loan Document, without deduction, offset, or
counterclaim. 8. Fees, Expenses and Costs; Costs of Collection. In the event of
default by Borrower, Lender is entitled to recover from Borrower, and Borrower
agrees to and shall pay to Lender, any and all fees, costs, and expenses
incurred by Lender, including attorney’s fees, in connection with the Loan to
the extent permitted by law. 9. MUTUAL WAIVER OF JURY TRIAL. TO THE EXTENT
PERMITTED BY APPLICABLE LAW, THE PARTIES WAIVE ANY RIGHT TO A TRIAL BY JURY WITH
RESPECT TO ANY ACTION OR PROCEEDING (i) BROUGHT BY BORROWER, LENDER, OR ANY
PERSON RELATING TO (a) THE LOANS OR ANY UNDERSTANDINGS OR PRIOR DEALINGS BETWEEN
THE PARTIES OR (b) THE LOAN DOCUMENTS, OR, (ii) TO WHICH LENDER OR BORROWER IS A
PARTY. IN THE EVENT THAT ANY OF THE FOREGOING LANGUAGE IS DEEMED TO BE
UNENFORCEABLE, THE PARTIES SHALL SUBMIT ANY DISPUTE ARISING OUT OF THE
AFOREMENTIONED ACTIONS OR PROCEEDINGS FOR RESOLUTION BY ARBITRATION UNDER THE
PROVISIONS OF THE JAMS COMPREHENSIVE ARBITRATION RULES AND PROCEDURES. 10.
Notice, Communications and Use of E-Mail and Other Electronic Formats. 10.1
Notice, Execution and Communications. Unless otherwise expressly provided in the
Loan Documents, all notices and other communications shall be in writing. All
such written notices shall be mailed, faxed, emailed or delivered to the
applicable address, FAX number or email as each party provides to the other from
time to time. Loan Documents may be signed and delivered by FAX, telecopy,
emailed or any other electronic means that produce Borrower’s signature. The
effectiveness of any such documents and signatures shall, subject to applicable
law, have the same force and effect as manually signed originals and shall be
binding on all parties thereto. Lender may require that any such document and
signature be confirmed by manually-signed original thereof; provided that the
failure to request or deliver the same shall not limit the effectiveness of any
electronically delivered document. Email, internet or intranet websites may be
used only to distribute routine communications such as financial statements,
billing statements and other like information and to distribute Loan Documents
for execution. Borrower agrees to conduct transactions by electronic means. 10.2
Use of Electronic Documents. Electronically stored copies of Loan Documents are
considered to be the complete, valid, authentic and enforceable records of such
Loan Documents and admissible in judicial or administrative proceedings to the
same extent as if the documents were originally generated and maintained in
printed form. Borrower shall not contest the admissibility or enforceability of
Lender’s electronically stored copies of any Loan Document. 11. Definitions. As
used herein, the following terms are defined as follows: “Date of Disbursement”
means the date that loan funds are disbursed by Lender. “Loan Document(s)” means
one or more, as the context requires, of this Note and Agreement and the
documents signed by or on behalf of the Borrower to evidence this Loan and all
amendments, modifications or supplements thereto. “Maturity Date” means the
earlier of: (i) the first date of the month following the two year anniversary
of the date Borrower first applied for forgiveness under the Act; (ii) the
accelerated maturity date of the Loan as permitted by the Loan Documents signed
in connection with the Loan or applicable law; or (iii) the date determined in
accordance with updated guidance from SBA under the Act. “Person” means any
individual, sole proprietorship, partnership, joint venture, trust,
unincorporated organization, association, corporation, limited liability
company, institution, public benefit corporation, entity or government (whether
federal, state, county, city, municipal or otherwise, including, without
limitation, any instrumentality, division, agency, body or department thereof).
12. No Waiver. Lender’s failure to take, or delay in taking, any action with
regard to any default by Borrower does not and shall not constitute a waiver of
any right or remedy Lender has or may have with regard to any such default or
any other default. Lender, at its election, may pursue any remedy available to
it at law with regard to any default by Borrower without waiving its right to
pursue any other remedy available to it at law; Lender expressly reserves, and
does not waive, any right or remedy available to it at law. 13. Applicable Law.
The Loan Documents shall be governed by and construed in accordance with federal
laws applicable to PPP, the Act, and shall otherwise be governed by the laws of
the state in which Borrower is domiciled at the time the Loan Documents are
executed or, if more than one or in not a state of the United States of America,
then the state in which this Note and Agreement was executed by Lender. Note and
Agreement (04-20) Page 3 of 4



--------------------------------------------------------------------------------



 
[executedsbapppdocument005.jpg]
DocuSign Envelope ID: F7BD87B5-1F95-4C2B-855B-514503F34A41 14. Choice of Forum.
Any dispute that arises under or relates to any Loan Document (whether contract,
tort, or both) shall be resolved in the forum in which the branch office of
Lender originating the Loan is located. 15. Counterparts. The Loan Documents may
be executed in any number of counterparts and by different parties in separate
counterparts, each of which when executed and delivered will be deemed an
original and all of which counterparts taken together will constitute one and
the same instrument. The signature page of any counterpart may be detached
therefrom without impairing the legal effect of the signatures thereon provided
that such signature page is attached to any other counterpart identical thereto
having additional signature pages executed by any other party. THIS NOTE AND
AGREEMENT AND THE EXHIBITS AND DOCUMENTS REFERRED TO HEREIN ARE INTENDED BY THE
PARTIES AS THE FINAL EXPRESSION OF THEIR NOTE AND AGREEMENT AND ARE INTENDED AS
A COMPLETE AND EXCLUSIVE STATEMENT OF THE TERMS AND CONDITIONS THEREOF. THIS
NOTE AND AGREEMENT AND THE AGREEMENTS AND DOCUMENTS REFERRED TO HEREIN MAY NOT
BE CONTRADICTED BY EVIDENCE OF ANY PRIOR ORAL AGREEMENT OR OF A CONTEMPORANEOUS
ORAL AGREEMENT BETWEEN LENDER AND BORROWER. BY SIGNING THIS NOTE AND AGREEMENT,
BORROWER AFFIRMS THAT NO UNWRITTEN ORAL AGREEMENT BETWEEN THE PARTIES EXISTS AS
OF THE DATE THIS NOTE AND AGREEMENT IS SIGNED. BORROWER: Crimson Wine Group,
LTD., a Delaware corporation By: Karen Diepholz, Chief Financial Officer Note
and Agreement (04-20) Page 4 of 4



--------------------------------------------------------------------------------



 
[executedsbapppdocument006.jpg]
DocuSign Envelope ID: F7BD87B5-1F95-4C2B-855B-514503F34A41 INTEREST RATE
DISCLOSURE STATEMENT Date: April 20, 2020 Loan No. 009000075965 Borrower:
Crimson Wine Group Lender: American AgCredit, PCA The following disclosures are
made in accordance with Section 4.13(a) of the Farm Credit Act of 1971, as
amended by the Agricultural Credit Act of 1987 (12 U.S.C. 2199). This Loan is
not subject to the Truth-in-Lending Act, 15 U.S.C. Sections 1601 et seq., and
the effective interest rate described herein should not be interpreted as the
equivalent of the annual percentage rate under Truth-in-Lending standards.
STATED INTEREST RATE EFFECTIVE INTEREST RATE The rate of interest currently The
stated rate of interest adjusted to take into account the applicable to the Loan
purchase of stock and loan origination charges, if any 1.00% 1.00% The effective
interest rate set forth above is based on stock or participation certificates of
$0.00 and loan origination charges of $0.00. LOAN OPTIONS: Lender offers short
and intermediate-term loans. Loans for production, operational or harvest needs,
with a maturity of one year or less, loans for capital purposes with a maturity
up to seven years; and subject to special eligibility requirements, Special
10-year IT or 15-year aquatic loans. TYPE OF RATE: During the term of the loan,
the stated rate of interest for this loan shall not be subject to change.
BORROWER RIGHTS: Borrower understands and agrees that this Loan in NOT subject
to Borrower's rights provisions pursuant to the Farm Credit Act of 1971, as
outlined below: Review of lnterest Rate: Except for fixed rate loans, a
Borrower, on request, may obtain a review of the loan by the loan officer to
determine if the proper interest rate has been assigned, receive a written
explanation of the basis for the interest rate charged and receive a written
explanation of how the Borrower's credit status may be improved in order to
receive a lower rate. Access to Documents: Borrowers are entitled to receive
copies of any document signed or furnished by them, as well as any appraisal of
the Borrower's assets made or used by the Lender. Restructuring Application and
Notice of Action on Application: The Lender may not commence loan foreclosure
unless at least 45 days before such commencement, Lender has provided Borrower
with a copy of its restructuring policy and forms on which Borrower may submit a
request for loan restructure. The Lender shall provide prompt written notice of
action taken on loan and restructure applications, including notice of a right
to review if the loan or restructure application is denied or if the loan
application is reduced. A copy of Lender's Loan Restructuring Policy is
available on request. Borrowers Who Meet Loan Obligations: Lender may not
foreclose on any loan solely because of Borrower's failure to post additional
collateral, if Borrower has made all accrued payments of principal, interest and
penalties. Lender may not require reduction of the principal balance by any
amount exceeding a regularly scheduled principal installment, when due, unless
the Borrower sells or disposes of part or all of the collateral and the proceeds
are not applied to the loan, or the Borrower and Lender agree otherwise in
writing. If Borrower pays all accrued payments, including penalties, Lender may
not enforce acceleration of the loan based solely on Borrower's prior untimely
payments. Lender may not-require a Borrower who has pledged agricultural
property to waive any state mediation rights. Right of First Refusal:
Agricultural real estate acquired by the Lender cannot be sold or leased by the
Lender until it first notifies the previous owner of the right to purchase or
lease the property at the appraised fair market value or fair rental value as
the case may be. If the Lender first elects to sell by public auction or other
competitive bidding process, it must first notify the previous owner of the
availability of the property and disclose the minimum amount, if any, required
to qualify a bid as acceptable to the Lender. Interest Rate Disclosure Statement
(04-20) (Page 1 of 1)



--------------------------------------------------------------------------------



 